Citation Nr: 0019467	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-10 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his mother


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran served on active service from June 1980 
to June 1984. 

The Board notes that, in the July 1998 substantive appeal, 
the veteran requested an appeal hearing before a traveling 
member of the Board.  However, the record contains a June 
2000 statement indicating that he no longer wished to have 
such hearing.  Therefore, pursuant to 38 C.F.R. § 20.704(e) 
(1999), the veteran's July 1998 hearing request is considered 
withdrawn.


FINDINGS OF FACT

1.  In a February 1985 rating decision, the RO denied the 
veteran's claim of service connection for a nervous 
condition; in March 1985, the veteran was notified of that 
decision and his appellate rights, but did not enter notice 
of disagreement within one year of such notification of that 
decision.

2.  Additional evidence submitted since the RO's February 
1985 rating decision bears directly and substantially on the 
issue under consideration, and is by itself, or in 
conjunction with evidence previously submitted, so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a psychiatric disorder.

3.  The veteran has submitted medical evidence that he has a 
psychiatric disorder other than personality disorder which 
pre-existed service and was possibly aggravated by service. 



CONCLUSIONS OF LAW

1.  The February 1985 rating decision, which denied 
entitlement to service connection for a nervous condition, 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (1999).

2.  The evidence received since the RO's February 1985 rating 
decision is new and material, and the veteran's claim for 
service connection for a psychiatric disorder has been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

3.  The veteran's claim for service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that decision 
becomes final and is not subject to revision in the absence 
of new and material evidence or clear and unmistakable error.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105(a) (1999).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

In this case, in a February 1985 rating decision, the veteran 
was denied service connection for a psychiatric disorder on 
the grounds that the claimed condition was a constitutional 
or developmental abnormality, which was not ratable for VA 
purposes.  At that time, the evidence showed that the 
veteran's discharge diagnosis from in-service hospitalization 
in May 1984 was personality disorder with passive-aggressive 
immature and explosive features.  In March 1985, the veteran 
was notified of that decision and his appellate rights, but 
did not enter notice of disagreement within one year of such 
notification of that decision.  Therefore, the February 1885 
rating decision became final.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).

In July 1998, the veteran attempted to reopen his claim for 
service connection for a psychiatric disorder.  Because the 
February 1985 rating decision is deemed to be a final 
disallowance, the veteran's claim may only be reopened if new 
and material evidence is submitted.  See 38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of a claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), held that the two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), for reopening claims became a three-step process 
under the Federal Circuit's holding in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
Third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled. 

Upon a reopening of the claim on appeal, the Board must turn 
to the "well grounded" analysis required by Winters, Elkins 
and Hodge.  In this regard, the veteran must satisfy three 
elements for a claim of service connection to be well 
grounded.  First, there must be competent evidence of a 
current disability.  Second, there must be medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury.  Lastly, there must be 
medical evidence of a nexus or relationship between the in-
service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In this regard, basic entitlement to disability compensation 
may be established for a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, but no compensation shall be 
paid if the disability is a result of the person's own 
willful misconduct or abuse of alcohol or drugs.  See 38 
U.S.C.A. § 1131.

Service connection may also be allowed on a presumptive basis 
for certain chronic diseases, such as psychoses, if 
manifested to a compensable degree within a one year period 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  However, a 
personality disorder is not considered a disability for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(1999).  The only exception to this general rule is when a 
personality disorder is considered secondary to a service-
connected disability as provided in 38 C.F.R. § 3.310(a) 
(1999).

In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993).

In this case, since the February 1985 final adjudication, the 
additional evidence in the files which is related to this 
issue includes medical records from the University of 
Nebraska-Lincoln Counseling Center dated from August 1987 to 
November 1990 describing the treatment the veteran received 
for marital problems and anxiety.  In addition, records from 
the Lancaster County Crisis Center dated from January 1991 to 
February 1991 note the veteran did not reveal evidence of 
psychotic disorder, but was clearly an angry, labile, 
dependent and accusatory person who was highly intolerant of 
frustration.  The primary Axis I diagnostic impression upon 
admission was anxiety disorder not otherwise specified, with 
an Axis II diagnosis of cyclothymic features.  The January 
1991 discharge diagnosis was an Axis II mixed, primarily 
borderline, personality disorder.

Medical records from the Omaha VA Medical Center (VAMC) dated 
from 1991 to 1999 describe the treatment the veteran has 
received over time for various health problems, including 
psychiatric symptomatology.  Specifically, the Board notes 
that these records contain a hospitalization summary for 
January 1991 to February 1991 indicating the veteran's 
discharge diagnoses were adjustment disorder with mixed mood 
and mixed personality disorder.

A March 1996 VA examination report indicates the veteran had 
a history of a head injury at the age of 7 incurred in a car 
accident, which the examiner found was likely to have caused 
some organic deficit, and which was compounded by the 
veteran's reported fist fights while in the service.  A March 
1996 statement from J.E., M.D., notes the veteran was 
oriented in all spheres, had intact memory, and did not have 
illusion, delusions or hallucinations; however, he had 
depressed mood, anxious affect and impaired insight into 
situations.  Dr. J.E. diagnosed the veteran with adjustment 
disorder.  

The record also reflects additional evidence in the form of 
lay statements and testimony.  The veteran has submitted lay 
statements from his mother, two aunts, and two brothers, 
tending to show that the veteran was normal at service 
entrance and the veteran's psychiatric problems were first 
noticed after service.  At a personal hearing in April 1998, 
the veteran and his mother also offered testimony regarding 
how the veteran was normal prior to service, his in-service 
experiences, and symptomatology and treatment the veteran has 
experienced or received since then.  

After a review of the additional evidence submitted 
subsequent to the February 1985 rating decision, the Board 
finds that the March 1996 VA medical opinion - that it was 
likely that the veteran's residuals of a head injury (organic 
deficit problems) resulting from a car accident at age 7 
"became compounded by the fist fights while in the service" 
- coupled with the lay evidence regarding the veteran's pre-
service and post-service symptomatology, is new evidence 
which is so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for a psychiatric disorder.  As noted in 
Hodge, "the ability of the Board to render a fair, or 
apparently fair, decision may depend on the veteran's ability 
to ensure the Board has all potentially relevant evidence 
before it," and the Federal Circuit stated further, that some 
new evidence may "contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Hodge, 155 
F.3d at 1363.  As such, this evidence is "new and material" 
as contemplated by law, and thus, provides a basis upon which 
to reopen the veteran's claim for service connection for a 
psychiatric disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

In addition, the Board finds that the veteran's claim for 
service connection is well grounded.  See 38 U.S.C.A. § 1110, 
5107(a); 38 C.F.R. § 3.303.  The March 1996 VA medical 
opinion reflects a diagnosis of pre-existing disability other 
than personality disorder, and is sufficient to constitute an 
opinion that it is possible that such pre-existing disability 
was aggravated by service (fist fights in service).


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for a psychiatric 
disorder is reopened.  

The veteran's claim for service connection for a psychiatric 
disorder is well grounded; to this extent only, the appeal is 
granted.  


REMAND

Given that the veteran has presented a well-grounded claim 
for service connection for a psychiatric disorder, the Board 
observes that VA has a further obligation to assist him in 
the development of evidence to support his claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (1997).

Therefore, this case is REMANDED for the following action:  

1.  The RO should afford the veteran a VA 
psychiatric examination to determine the 
etiology, nature, and extent of current 
psychiatric disorder.  If there are 
different psychiatric disorders, the VA 
psychiatrist should reconcile the 
diagnoses, and specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  The 
entire claims folder, and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examinations.  Any special studies or 
tests, including psychological testing, 
should be accomplished.  The examiner 
should express an opinion as to the 
etiology of any psychiatric disorder 
diagnosed, and the likely onset of any 
psychiatric disorders found (including 
the history of head trauma at age 7 and 
fist fights in service), including 
whether any pre-existing psychiatric 
disorder was aggravated by fist fights in 
service.  The examiner is specifically 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any diagnosed psychiatric disorder 
found to have pre-existed service 
(including organic brain syndrome and 
bipolar disorder) was aggravated by 
(i.e., increased in severity beyond a 
normal progression during) service. 

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If an examination report is inadequate or 
fails to provide the requested medical 
etiology opinion, or provide reasons as 
to why such opinion is not possible, the 
examination report should be returned to 
the VA examiner for correction of the 
deficiency.

3.  The RO should then adjudicate on the 
merits of the veteran's claim for service 
connection for a psychiatric disorder on 
the basis of all the available evidence.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case wherein all pertinent 
statutes and regulations are fully set 
forth.  The veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further action.  

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit additional evidence he desires to have considered 
in connection with his current appeal.  See Kutscherousky v. 
West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 



